Citation Nr: 1716821	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-25 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a total hysterectomy.

2.  Entitlement to service connection for fibrocystic breast disease.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression with insomnia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to August 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

The Board remanded the present matters for further development in January 2016.  Review of the record indicates that VA has substantially complied with the remand directives and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

In written statements received in August 2016, the Veteran appears to have raised the issue of her entitlement to service connection for back and knee disabilities.  The Veteran is advised that her statements do not meet the standards of a complete claim under 38 C.F.R. § 3.150(a).   The Agency of Original Jurisdiction (AOJ) should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

The record reveals that multiple pieces of VA correspondence that were mailed to the Veteran's last known address during the past year have been returned to VA as undeliverable and without a forwarding address.  The Board notes that it is the burden of the Veteran to keep VA apprised of her whereabouts and, if she does not do so, there is no burden on VA to "turn up heaven and earth to find h[er]."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Hampton v. Nicholson, 20 Vet. App. 459 (2006) (holding that in the absence of clear evidence that the Board's regular mailing practices were not regular or were not followed, the Board is presumed to have properly mailed a copy of its decision to the last known address of a claimant).  Without the Veteran keeping VA apprised of her current address, VA is not held responsible for communications that are returned undeliverable.  The Board will therefore proceed to decide the case on the merits.

The issues of the Veteran's entitlement to service connection for fibrocystic breast disease and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's residuals of a total hysterectomy were not caused by service or an in-service event, and are not otherwise related to her period of active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a total hysterectomy are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in March 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to VA's duty to assist, VA treatment records and the Veteran's available service treatment records (STRs) have been associated with her claims file.

The RO also attempted to obtain identified private treatment records and made multiple attempts to obtain the Veteran's complete STRs.  Unfortunately, a complete copy of the Veteran's service records has not been obtained.  The RO notified her in July and September 2008 that attempts to obtain her records were unsuccessful.  The National Personnel Records Center (NPRC) and VA Records Management Center (RMC) indicated that her records were not available and that future attempts to locate them would be futile.  The RO asked her to submit any copies she might have.  A formal finding of unavailability of records was issued in September 2008.  Based on the Veteran's report that her records might have been filed with her ex-husband's records as his dependent, attempts were made to obtain treatment records directly from the hospital at Anderson AFB and Bergstrom AFB in November 2008.  VA was informed in May 2009 that these records are unavailable.  In December 2009, Anderson AFB indicated that records for the Veteran were not available and that her active duty records would have been retired after separation from service.  Further, a new record would have been created based on her sponsor's social security number.  Another response was received in March 2010 indicating that Andersen Clinic in Guam had no records.  Another formal finding of unavailability of records was issued in December 2010 documenting all attempts to obtain records from identified facilities, and in May 2016, a similar letter was issued with regard to the Veteran's service personnel records.

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Claim for Service Connection

A.  Relevant Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1166-67; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

B.  Service Connection for Residuals of a Total Hysterectomy

The Veteran asserts that her hysterectomy was related to or a progression of an in-service bilateral, partial salpingectomy, and that she continues to suffer from residuals of this procedure.

The Board acknowledges again that the Veteran's complete STRs are not available for review.  The Board notes, however, that an in-service treatment record that is dated in June 1981 documents a Caesarean section, intrauterine pregnancy, and bilateral partial salpingectomy (tubal).

Post-service records include a July 1985 VA authorization for outpatient treatment with regard to diagnosed menorrhagia, left ovarian enlargement, and galactorrhea.

VA treatment records indicate that the Veteran underwent a total hysterectomy in July 2006.  More specifically, she underwent an exploratory laparotomy, total abdominal hysterectomy, and bilateral salpingo-oophorectomy.  Here pre- and post-operative diagnoses were as follows: (1) symptomatic uterine fibroids; (2) severe dysmenorrhea; and (3) minimal menorrhagia, above unresponsive to conservative therapy.

In May 2012, VA provided an examination.  The examiner noted diagnoses of status post total abdominal hysterectomy, resolved uterine fibroids, status post bilateral salpingectomy, and postmenopausal atrophic vaginitis.  During the examination, the Veteran reported that her July 2006 hysterectomy was necessary because she had multiple fibroid tumors with heavy bleeding and clotting, and that she has had this problem since 1980.  The examiner opined that it is less likely than not that the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that there is no evidence in medical literature that indicates that having a bilateral salpingoophorectomy increases the likelihood of developing uterine fibroids, which is the condition that necessitated the Veteran's total hysterectomy.  In addition, there is no evidence of uterine fibroids on a pelvic ultrasound that was performed in 1993, which is twelve years after she left military service and which supports the report that the condition is not related to her military service.

In August 2012, the examiner provided another opinion that addressed the etiology of the Veteran's hot flashes and post-menopausal atrophic vaginitis.  The examiner opined that these conditions are due to the Veteran's total hysterectomy and reasoned that the Veteran's in-service procedure had no effect on the ovaries or uterus, i.e., no disruption of normal hormone excretion, and the procedure does not induce menopause.  Furthermore, as one ages, the ovaries begin to atrophy and gradually stop producing as many hormones, which is what induces "menopause," and in the alternative, one can surgically remove the ovaries such as in oophorectomy, which was part of the Veteran's "total hysterectomy."  The loss of estrogen is often accompanied by "hot flashes" that may resolve over time.  There is no evidence in the current medical literature that indicates that simply ligating (severing) the fallopian tubes in any way alters estrogen secretion by the ovaries.  Thus, the claimed "hot flashes" and "atrophic vaginitis" developed secondary to the removal of the Veteran's ovaries in 2006.

Overall, the Board finds the examiner's opinions adequate because she considered the relevant history of the Veteran's claimed disability and provided analysis to support her opinions concerning its etiology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).

In light of the foregoing, the Board finds that service connection is not warranted for residuals of a total hysterectomy because the weight of the competent evidence is against finding that the claimed condition had its onset during service or is otherwise related to her period of active service.

To the extent that the Veteran has asserted that this condition may be attributed to her period of service, the Board finds that she is not competent to provide evidence pertaining to complex medical issues such as the etiology of the claimed condition because such an opinion requires the application of knowledge that is not within the realm of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 and n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).

Accordingly, the Board finds that the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57.

ORDER

Service connection for residuals of a total hysterectomy is denied.


REMAND

Reasons for Remand: To obtain medical opinions regarding the likely dates of onset and etiology of the Veteran's fibrocystic breast disease and acquired psychiatric disorder.

Fibrocystic Breast Disease

A July 1985 note from non-VA physician Dr. R.V.N. indicates that the Veteran reported that she was told that she had fibrocystic breast disease, but the doctor noted that a recent mammogram was "basically normal."  The record indicates that in April 2004, the Veteran complained of a right breast mass that was present for several months.

A letter from private physician Dr. R.V.N. that is dated in July 1985 documents the Veteran's report that "she has been told that she has fibrocystic breast disease."  Although Dr. R.V.N. noted that a recent mammogram was "basically normal," the physician also confirmed that the Veteran had diffuse fibrocystic changes at that time.  A January 1994 VA treatment record documents a diagnosis of fibrocystic disease based on the results of a bilateral mammography and breast ultrasound.  In light of the July 1985 evaluation, which was conducted approximately four years after the Veteran's discharge from active service, and the Veteran's reports at that time, the Board finds that a remand is necessary to obtain a medical opinion regarding the likely date of onset and likely etiology of the Veteran's condition.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Acquired Psychiatric Disorder

In May 2012, the Veteran attended a VA psychological evaluation during which she reported that she has experienced depression and anxiety on and off since she has been in the military.  The report of a February 2012 VA psychiatric evaluation documents a similar report in addition to the Veteran's report that she was treated with "valiums and libriums" during service.  Additionally, a VA clinician noted in February 2012 that the Veteran has experienced episodes of depression on and off throughout her life, likely stemming from childhood trauma.

During her August 2015 Board hearing, the Veteran testified that she was diagnosed with depression and anxiety during service and asserted that she developed these disorders due to her working conditions, as she was the only female servicemember in the administrative section of her unit.  Although her complete STRs are not of record, the Veteran testified that her military personnel records document a decline in her performance over time due to her psychiatric issues.

Review of the Veteran's available personnel records shows that the Veteran's performance declined during service.  An Airman Performance Report (AF Form 909) that covers the period April 1980 to April 1981 indicates that the Veteran's performance declined since her previous Airman Performance Report, which covers the period April 1979 to April 1980.

In light of the foregoing, the Board finds that a remand is necessary to obtain a medical opinion regarding the likely date of onset and likely etiology of the Veteran's current psychiatric conditions.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file outstanding records of the Veteran's VA treatment.

2.  After completing the development requested above, obtain a medical opinion regarding the nature and etiology of the Veteran's fibrocystic breast disease.  The claims folder should be made available to, and reviewed by, the reviewing clinician and the examination report should reflect that such review was accomplished.  All findings should be reported in detail.

   (a) First, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's fibrocystic breast disease had its onset during her period of active service.

   (b) Second, provide an opinion as to whether it is at least as likely as not that the Veteran's fibrocystic breast disease was proximately caused by, or is otherwise related to, her period of active service.
   
In providing the requested opinions, the clinician should specifically address the July 1985 letter from Dr. R.V.N. that documents the Veteran's report that she was diagnosed with the condition at that time and Dr. R.V.N.'s finding of diffuse fibrotic changes.

All findings and conclusions should be supported with complete rationale, and review of the file should be noted in the report.  If the reviewing clinician cannot provide a requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.

3.  Next, obtain a medical opinion regarding the nature and etiology of the Veteran's current psychiatric disorders.  The claims folder should be made available to, and reviewed by, the reviewing clinician and the examination report should reflect that such review was accomplished.  All findings should be reported in detail.

   (a) First, identify all psychiatric disorders that have been diagnosed during the pendency of the Veteran's appeal (since February 2008).
   
   (b) Second, for each disorder identified in (a), provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset during the Veteran's period of active service, or within one year of the Veteran's discharge from her period of active service.
   
   (c) Third, for each disorder identified in (a), provide an opinion as to whether it is at least as likely as not that the disorder was caused by the Veteran's period of active service.
   
   (d) Fourth, for each disorder identified in (a), comment on whether the disorder preexisted the Veteran's entrance into service.  If the disorder preexisted her period of service, provide an opinion as to whether it is at least as likely as not that the disorder was aggravated by service.  The clinician should note that the term "aggravation" means a permanent worsening of the psychiatric disorder beyond its natural progression.  If aggravation is found, to the extent possible, the clinician should establish a baseline level of severity of the psychiatric disorder prior to its aggravation.
   
In providing the requested opinions, the clinician should specifically address the following: (i) a February 2012 VA treatment record that indicates that the Veteran has experienced episodes of depression on and off throughout her life and that the condition likely stems from childhood trauma; and (ii) the Veteran's Airman Performance Reports, which document a decline in the Veteran's performance during service.

All findings and conclusions should be supported with complete rationale, and review of the file should be noted in the report.  If the reviewing clinician cannot provide a requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the reporting clinician(s) for completion of the inquiry.

5.  After ensuring that the requested development is completed and conducting any additional development that is deemed necessary, readjudicate the issues on appeal.  If any benefits sought are not granted, provide the Veteran with a statement of the case or supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


